    Case 3:20-cv-00537-RJD Document 25 Filed 01/27/21 Page 1 of 2 Page ID #501




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

BRIAN K. VOLLMER,                                            )
                                                             )
        Plaintiff,                                           )
                                                             )
                 vs.                                         )        Case No. 20-cv-537-RJD1
                                                             )
COMMISSIONER of SOCIAL SECURITY,                             )
                                                             )
        Defendant.                                           )

                                    MEMORANDUM AND ORDER

DALY, Magistrate Judge:

        This matter comes before the Court on the parties’ Joint Motion to Remand to the

Commissioner. (Doc. 24).

        The parties ask that this case be remanded for further proceedings pursuant to sentence four

of 42 U.S.C. § 405(g). A sentence four remand (as opposed to a sentence six remand) depends

upon a finding of error, and is itself a final, appealable order. See Melkonyan v. Sullivan, 501 U.S.

89 (1991); Perlman v. Swiss Bank Corporation Comprehensive Disability Protection Plan, 195

F.3d 975, 978 (7th Cir. 1999). Upon a sentence four remand, judgment should be entered in favor

of plaintiff. Shalala v. Schaefer, 509 U.S. 292, 302-303 (1993).

        For good cause shown, the parties’ Joint Motion to Remand (Doc. 24) is GRANTED. The

parties agree that, on remand, the ALJ will evaluate whether Plaintiff could perform his past

relevant work or a significant number of jobs existing in the national economy and issue a new

decision. Plaintiff applied for disability benefits in May 2017. (Doc. 15, p. 17). While recognizing




1
 This case was assigned to the undersigned for final disposition upon consent of the parties pursuant to 28 U.S.C.
§636(c). Doc. 10.

                                                        1
 Case 3:20-cv-00537-RJD Document 25 Filed 01/27/21 Page 2 of 2 Page ID #502




that the agency has a full docket, the Court urges the Commissioner to expedite this case on

remand.

       The final decision of the Commissioner of Social Security denying Plaintiff’s application

for social security benefits is REVERSED and REMANDED to the Commissioner for rehearing

and reconsideration of the evidence, pursuant to sentence four of 42 U.S.C. § 405(g).

       The Clerk of Court is directed to enter judgment in favor of plaintiff. All pending motions

are moot.

       IT IS SO ORDERED.

       DATED: January 27, 2021.



                                             s/Reona J. Daly
                                             REONA J. DALY
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
